Gilbert, Justice.
1. The record shows that a suit for divorce was made returnable to the July term, 1934, of the superior court, and a judgment for permanent alimony was rendered on June 27, 1934, between the parties in the divorce proceeding. The court was without jurisdiction to render a judgment for permanent alimony at or before the appearance term, and such jurisdiction could not be conferred by consent of the parties. Kantzipper v. Kantzipper, 179 Ga. 850 (177 S. E. 679).
2. The judgment for permanent alimony, being' void for lack of jurisdiction, could not be the basis of contempt proceedings against the defendant for failure to pay permanent alimony; and the court, not having *311jurisdiction of the contempt’ proceedings, erred in not setting aside the rule nisi, and in adjudging the defendant in contempt.
No. 10910.
October 16, 1935.
M. Eerzberg, for plaintiff in error. Brackett & Brennan, contra.

Judgment reversed.


All the Justices concur, except Russell, O. J., absent because of illness.